Citation Nr: 0520088	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-06 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for the service-connected 
low back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which confirmed and continued the noncompensable (zero 
percent) rating for the veteran's service-connected low back 
disorder.

The veteran provided testimony at a Board hearing conducted 
in August 2002, a transcript of which is of record.  However, 
the Board Member who conducted this hearing is no longer 
employed at the Board.  Pursuant to 38 C.F.R. § 20.707, the 
Board Member or Members who conduct such a hearing shall 
participate in making the final determination of the claim.  
Accordingly, correspondence was sent to the veteran in June 
2005, requesting whether he desired a new hearing.  Later 
that same month, he responded that he did not want an 
additional hearing.

The Board also notes that it initially undertook additional 
development on the veteran's claim pursuant to the provisions 
of 38 C.F.R. § 19.9(a)(2), as in effect prior to May 1, 2003.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. 
§ 19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  Therefore, 
in September 2003, the Board remanded this case for the RO to 
complete the additional development, which included new 
examinations.  As a preliminary matter, the Board finds that 
the RO substantially complied with the remand directives, 
and, as such, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's current low back impairment is manifest by 
pain and severe limitation of motion, to include forward 
flexion limited to 30 degrees.

3.  The veteran's current low back impairment is not manifest 
by ankylosis; nor pronounced symptoms of intervertebral disc 
syndrome, that are persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief; nor incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

4.  The competent medical evidence reflects that 
approximately 50 percent of the veteran's current low back 
impairment is due to the service-connected disability, while 
the other 50 percent is due to post-service, intercurrent 
injury.


CONCLUSION OF LAW

The veteran is entitled to a compensable rating of no more 
than 20 percent for his service-connected low back disorder.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

Here, the rating decision which is the subject of this appeal 
was promulgated prior to the November 9, 2000, enactment of 
the VCAA.  Nevertheless, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The record reflects that VA sent correspondence to the 
veteran in April 2004 which specifically noted the issue on 
appeal, informed the veteran of what information and evidence 
he must submit, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the September 1997 Statement of the 
Case (SOC), as well as multiple Supplemental Statements of 
the Case (SSOCs) which provided him with notice of the law 
and governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SSOCs promulgated in February 
and March 2005 included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159, as well as the 
schedular criteria for evaluating back disabilities.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the August 2002 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded several examinations 
in conjunction with this case, the most recent being in March 
2005.  Consequently, the Board concludes that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for the 
veteran's low back disorder, then diagnosed as recurrent 
strain lumbosacral ligaments with stress, by an August 1977 
rating decision.  Among other things, this decision noted 
that his service medical records revealed that he had been 
treated on numerous occasions from January to June 1974 for 
complaints of low back pain.

The veteran's service-connected low back disorder is 
currently diagnosed as recurring strain of lumbosacral 
ligaments with degenerative disc disease.

The record reflects that by a July 1991 rating decision, the 
RO proposed a reduction of the then 10 percent rating for the 
service-connected low back disorder to zero.  In support of 
this reduction, the RO noted that the medical evidence 
reflected that the veteran sustained an intercurrent injury 
to the lumbosacral spine area in January 1990, and that the 
current symptomatology was due to this injury.  Thereafter, 
an October 1991 rating decision effectuated the proposed 
reduction, resulting in the current noncompensable rating.

The medical evidence reflects that the veteran was treated 
for a back injury in October 1985.  Further, the record 
reflects that he sustained a subsequent work-related back 
injury in January 1990, at least as noted by medical records 
dated in March 1990.  The record also reflects that he 
received workers' compensation benefits for this injury, and 
that he is in receipt of disability benefits from the Social 
Security Administration (SSA) due to his low back impairment.

Records dated in May 1990 note that the veteran complained of 
back and leg pain, all of which started in December 1989 due 
to a work injury that occurred when he was moving a patient.

Records from May 1992 also note a history of back and leg 
pain from a work-related injury in December 1989.  He 
underwent a lumbar laminectomy and diskectomy L4-5 in May 
1992.  Pre- and post-operative diagnosis was herniated lumbar 
disk L4-5 at the midline.

Records dated in February 1997 also note that the veteran 
reported that the history of his low back disorder dated to 
1989, when he was working as an orderly in a nursing home, 
constantly lifting and carrying heavy patients, and he 
sustained an injury of the lower back area.

The veteran initiated his current increased rating claim in 
November 1996.  He subsequently underwent a VA spine 
examination in June 1997, at which his chief complaint was 
noted as being low back pain with bilateral sciatica, greater 
on the left side.  He described his initial in-service 
injury, and post-service medical treatment.  Regarding his 
current symptomatology, he reported activity-related pain 
with radiation down both lower extremities.  He denied bowel, 
bladder, and "cauda equina" symptoms.  He also reported 
that he was unable to work as an orderly or electronic 
assistant due to severe and incapacitating neck and low back 
pain with bilateral sciatica.

On examination, the veteran was found to be in no acute 
distress.  However, it was noted he had difficulty ambulating 
on his toes and heels.  Further, his back showed left-sided 
listing with a kyphosis.  The surgical scar was healed, but 
tender to light palpation.  In addition, he complained of 
pain on percussion over the spinous processes under his 
surgical scar, but no costovertebral angle pain.  Range of 
motion of the lumbosacral spine was found to be restricted, 
with flexion to 30 degrees, extension to 5 degrees, as well 
as lateral flexion and rotation to 10 degrees.  In addition, 
it was noted that MRI of the lumbosacral spine demonstrated 
herniated nucleus pulposus at L4-5.  Diagnosis following 
examination was lumbar radiculopathy, bilateral sciatica, 
herniated nucleus pulposus of the lumbosacral spine and 
cervical spine.

In July 1997, the veteran was hospitalized for L5-S1 
laminectomy, a partial facetectomy, foraminotomy, and a 
diskectomy.  Pre- and post-operative diagnoses were left 
lower extremity pain down back of leg into his foot; L-5 
radiculopathy; L5-S1 herniated disk with facet hypertrophy; 
and lateral recess stenosis.

The veteran was again hospitalized in October 1997, during 
which he underwent a decompressive laminectomy.  Post-
operative diagnosis was lumbar stenosis with severe stenosis 
at L4-5 and L5-S1.

At his August 2002 Board hearing, the veteran testified about 
his current symptomatology, including pain which radiated 
down his lower extremities.  He testified that the pain was 
always severe.  In addition, he described the treatment he 
received for his low back, including the fact that he had had 
3 operations.  Further, he testified that he had not worked 
since 1989 due to his low back impairment.  He acknowledged 
that he received workman's compensation benefits in 1989, and 
that he was also in receipt of SSA disability benefits.

In September 2003, the Board remanded this case for the 
veteran to be accorded orthopedic and neurologic examinations 
to evaluate the severity of his service-connected low back 
disorder.  Among other things, the examiners were to offer an 
opinion as to whether such disorder(s) were causally or 
etiologically related to service-connected recurring strain 
of lumbosacral ligaments with degenerative disc disease; 
i.e., the examiners were to express an opinion as to the 
extent the current symptomatology was due to the service-
connected disability as opposed to the post-service, 
intercurrent injury.  The veteran subsequently underwent 
these examinations in March 2005.  In pertinent part, both 
examiners noted that the claims file had been reviewed.  
Further, both examiners noted the circumstances of his in- 
and post-service medical history regarding his back disorder.  

At the March 2005 VA orthopedic examination, the veteran 
reported, in part, that he never felt 100 percent since the 
1997 surgery, that he had been fully disabled since 1990, and 
while he received benefits from workman's compensation 
disability he admitted that these benefits had been reduced 
on the grounds he had a pre-existing low back disorder.  He 
described his pain as 10 on a scale of 0-10, as well as sharp 
and radiating to both legs with an inability to move.  
Moreover, he reported that the pain was consistent all the 
time, and that he had no flare-ups as a result of continuous 
pain.  There were no symptoms of weight loss, fever, malaise, 
or visual disturbances.  He did have bladder dysfunction, but 
without any problems since his spinal operation that he 
associated with the lumbar spine; he did not have any bowel 
complaints associated with the spine.  Further, he did not 
claim any other associated complaints or constitutional 
symptoms.  He did not use any cane or ambulatory device for 
walking, but did use a brace up to 15 times a month for the 
lumbosacral spine.  

Regarding functional assessment, it was noted the veteran had 
no difficulty in eating, grooming, bathing, or toileting.  He 
did have difficulty with dressing and putting on his shoes 
due to difficulty in bending forward.  It was reiterated that 
he had no occupation, and was fully disabled.  Further, he 
had no recreation except reading and trying to walk in the 
warm weather.  He reported that he could not walk more than 
one and a half blocks, nor could he drive more than 45 
minutes on account of severe pain which started in his 
lumbosacral spine.  When questioned about associated 
reduction of motion due to any effect such as pain, 
exhaustion, and fatigue after repetitive motion, he 
categorically stated that he could not have repetitive motion 
or he would end up in the emergency room if he did repetitive 
motion of his lumbar spine.  Moreover, when questioned about 
incapacitating episodes in the last 12 months, he reported 
that he had never had any incapacitating episodes in the last 
12 months where he was made to rest in bed for more than 24 
hours.

On examination, it was noted that the veteran was observed 
from the waiting room to the examining room, during which he 
walked slowly without any tilt of the spine and without any 
ambulatory device.  He did not have any kyphotic deformity or 
obvious scoliotic deformity.  However, on disrobing, he was 
found to have a scoliotic deformity with mild convexity of 
the thoracic spine, which was less than 20 degrees in the 
thoracolumbar junction with convexity to the left.  He was 
also found to have a scar, measuring 4 inches in the lumbar 
spine in the center, which was tender on palpation deeply on 
L4-5 and S1 area.  Further, he was found to have tenderness 
in the sacroiliac joints and the gluteal area in the sciatic 
notch on the right and left side.  Nevertheless, he had no 
loss of lordosis or paraspinal muscle spasm.  

On bending forward from the standing position, he started to 
have complaints of pain at 30 degrees of flexion, and could 
not move more than 50 degrees by measurement of the lumbar 
spine.  In addition, he had extension to 30 degrees with 
pain, lateral flexion to 30 degrees on the right with pain, 
as well as lateral flexion to 20 degrees on the left with 
pain.  It was noted that repetitive motion was tried, but he 
flatly refused to do it as to him he would end up in the 
emergency room.  He also declined to stand on his tiptoes and 
on his heels as he said he would loose balance.  In the lying 
down position, straight leg raising was not more than 25 
degrees on each side, right and left active and passive.  
Passive motion maximum went to 35 degrees, with severe pain 
at 40 degrees, which was then stopped.  Moreover, he 
complained of radiation of pain and numbness with the 
hamstrings going down the leg below the knee up to the feet.  
He also demonstrated some relative hyperesthesia in the 
distribution of L4-5 and S1 nerve roots on the left side more 
than the right side.  There was some weakness of the extensor 
to a level of 4/5, while flexors of the feet and ankle joints 
similarly at a level of 4/5.  Lasegue test was positive 
bilaterally at 40 degrees.  Deep tendon reflexes knee and 
ankle were 2+ , normal and symmetrical, on both right and 
left side.  He could distinguish between each toe on the 
right and left foot, indicating no evidence of neurological 
deficit for superficial sensation.  Also, it was noted that 
MRI scans done in 1994, 1989, and 1990 were reviewed, which 
indicated disk herniations at L3-4 and disk herniation at L5-
S1.

Based on the foregoing, the examiner diagnosed lumbosacral 
spine myofascial pain with advance disk disease and disk 
herniations.  The examiner also opined that 50 percent of the 
veteran's current problem was anti-dating to the workman's 
compensation injury, that it started after the in-service 
injury, and provided an explanation in support of his 
opinion.

At the March 2005 VA neurologic examination, the veteran 
reported, in part, that his lower extremities felt weak at 
times.  He also reported that he had paresthesias, which was 
numbness and tingling from his lower back down the lower 
extremities to his toes.  Further, it was noted he had 
complaints consistent with spinal stenosis in that he had 
increase and worsening of his pain with prolonged sitting and 
walking.  However, he did not need an assistive device to 
help ambulate.  His urination had been frequent, with no 
incontinence of bowel or bladder.  It was indicated that this 
caused significant problems with daily activities.

On neurological examination, motor examination showed full 
range of motion in the upper extremities, with full strength 
5/5 proximally and distally.  However, the lower extremities 
had decreased range of motion proximally, especially the hips 
and quads secondary to pain.  He could give full strength at 
times, then have give-way secondary to pain.  Distally, he 
had full strength 5/5.  He also had normal tone bilaterally.  
He did appear to have some atrophy of the left gastrocnemius, 
but no major atrophy in the upper extremities.  Sensory 
examination showed pinprick and soft touch were decreased in 
no dermatomal distribution.  The lower extremities were found 
to be normal to approximately the calf and knee.  He had 
intact pinprick and soft touch in the upper extremities.  
Lower extremities vibration was found to have a slight 
decrease at the toes, intact at the ankles and knees, and 
intact at the hands and toes.  Joint position sense was 
intact bilaterally for both the upper and lower extremities.  
Deep tendon reflexes showed the upper extremities to be 
brisk, 3+ bilaterally at the biceps and brachioradialis.  
Lower extremities were approximately 2+ at the patella 
bilaterally, and 1+ bilaterally at the ankles.  Cerebellar 
examination showed finger-to-nose was intact with no 
dysmetria bilaterally.  In addition, it was noted that a May 
1997 MRI of the lumbar spine revealed degenerative disk 
disease at L4-5 with bulging annular fibrosis and right 
parecentral herniated nucleus pulposus; and degenerative disk 
disease with bulging annular fibrosis at L3-4 and L5-S1.

Based on the foregoing, the examiner concluded that the 
veteran had a history of lumbar disk disease  and multiple 
surgeries since 1991.  Further, the examiner noted that the 
veteran appeared to have had an injury at work.  Therefore, 
the examiner opined that, at this point, it was unlikely that 
the impairment was solely caused by the service-connected 
recurring strain of lumbosacral limits with degenerative disk 
disease.  The examiner also stated that without having the 
accident between 1989 and 1991, the veteran might not have 
had these problems.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

With respect to the "old" criteria, the record reflects 
that the RO considered the applicability of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, and 5295.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it is postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a rating of no more than 20 percent 
due to the impairment attributable to the service-connected 
low back disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the Board notes that although the veteran 
worked as an orderly in a nursing home, nothing on file shows 
that he has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

The medical evidence clearly reflects that the veteran has 
current low back impairment.  Specifically, he experiences 
recurrent low back pain, which has resulted in limitation of 
motion.  In fact, the range of motion findings on the June 
1997 and March 2005 VA examinations indicate severe 
limitation of motion, especially when taking into 
consideration his complaints of pain.  For example, the June 
1997 VA examination showed forward flexion to 30 degrees, 
while the March 2005 VA orthopedic examination noted that he 
experienced pain at 30 degrees of forward flexion.  Thus, his 
current low back impairment corresponds to the criteria for a 
40 percent rating under both Diagnostic Code 5292 and the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board notes that the veteran's current low back 
impairment does not meet or nearly approximate the criteria 
for a rating in excess of 40 percent under either the "old" 
or the "new" criteria for rating spine disabilities.  
Initially, it is noted that neither Diagnostic Code 5292 nor 
5295 provided for a rating in excess of 40 percent.  
Regarding Diagnostic Code 5293 and the General Rating Formula 
for Diseases and Injuries of the Spine, the Board finds that 
a thorough review of the competent medical evidence, 
including the VA medical examinations, reflects that the 
current low back impairment is not manifest by ankylosis; nor 
pronounced symptoms of intervertebral disc syndrome, that are 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief; 
nor incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  For example, a 
thorough review of the medical evidence does not show he has 
ever been diagnosed with ankylosis.  While he does have 
limited and painful motion, the record does not reflect he 
has fixation of a spinal segment in neutral position (zero 
degrees), nor that the entire thoracolumbar spine, or the 
entire spine, is fixed in flexion or extension.  Further, the 
March 2005 VA orthopedic examiner found that there was no 
evidence of neurological deficit for superficial sensation.  
Also, the March 2005 VA neurologic examination showed no 
impairment of the upper extremities, and little impairment of 
the lower extremities.  While he had low back surgeries in 
1992 and 1997, it does not appear he has had any surgery 
since that time.  The Board also finds persuasive the fact 
that these surgeries appear to be due to the residuals of the 
post-service, work-related injury.  Moreover, the veteran 
himself reported at the March 2005 VA orthopedic examination 
that he had never had any incapacitating episodes in the last 
12 months where he was made to rest in bed for more than 24 
hours.

For the reasons stated above, the Board has determined that 
the veteran's current low back impairment corresponds to the 
criteria for a 40 percent rating.  However, the record 
reflects that the veteran sustained a post-service, work-
related injury, apparently in December 1989, for which he 
received workers' compensation.  Further, both the March 2005 
VA orthopedic and neurologic examiners indicated that at 
least part of the current impairment is due to the post-
service injury.  In fact, the neurologic examiner stated that 
without having the accident between 1989 and 1991, the 
veteran might not have had these problems.

Nevertheless, the record does tend to show that some of the 
current impairment is also due to the service-connected 
disability.  As stated above, the March 2005 VA orthopedic 
examiner opined that approximately 50 percent of the 
veteran's current low back impairment is due to the service-
connected disability, while the other 50 percent is due to 
post-service, intercurrent injury.  This appears to be the 
only competent medical evidence of record which quantifies 
the percent of current impairment attributable to the 
service-connected disability and the nonservice-connected 
work-related injury.  Inasmuch as the overall impairment 
corresponds to the criteria for a 40 percent rating, 
approximately 50 percent of which is due to the service-
connected disability, it appears that the veteran is entitled 
to a schedular rating of 20 percent.  See 38 C.F.R. § 4.14 
(The use of manifestations not resulting from service-
connected evaluation is to be avoided.).  The benefit of the 
doubt has been resolved in favor of the veteran.  See 
38 C.F.R. § 3.102.

The Board does concur with the RO's determinations that the 
veteran's service-connected low back disorder does not 
warrant consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  Although the record indicates he 
has not worked since approximately 1990 due to his low back 
disorder, it also indicates that this was as a result of the 
post-service, work-related injury.  Moreover, the Board has 
already determined that only 50 percent of the current low 
back impairment is due to the service-connected disability, 
and is entitled to no more than a 20 percent rating.  
Therefore, his level of occupational impairment due to the 
service-connected disability is adequately compensated by 
this 20 percent rating, and does not constitute marked 
interference with employment.  Further, the Board has also 
noted that while he had back surgeries in 1992 and 1997, 
these procedures appear to be the result of the post-service, 
work-related injury.  In addition, it does not appear he has 
had any such surgeries since 1997.  Thus, the record does not 
support a finding of frequent periods of hospitalization due 
to the service-connected disability.  Consequently, the Board 
concludes that the service-connected low back disorder does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
schedular standards.







	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable rating of no more than 20 
percent for the veteran's service-connected low back disorder 
is granted, subject to the law and regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


